   "
AO 245B (Rev 02/18)    Judgment ma Cnmmal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                         Eastern District of Pennsylvania
                                                                           )
               UNITED STATES OF AMERICA                                                JUDG;\1ENT rs A CRIMI~AL CASE
                                                               S"°""~' "<J) ....,
                                 v.                            ~I' P ,t,.,), ~
                                                               • l:·~.~11 ~- ..i
                                                                     ~--" ......)
                      WILLIAM R MILLER. V                                              Case Number: DPAE2:18CR000134-001
                                                             Nov· 2s ~ 18              USM Number: 76615-066
                                                          Kh--= ~ - . )
                                                         By . - "' ..-;" · ~ ~.:: &rkANG~l)l. HALIM, _ESQ
                                                           - -:..16"1. C/e~efendanfs Attorney
THE DEFENDA.1"T:
Iii pleaded gmlty to count(s)         1 on Apnl 25, 2018
                                      -   .          .

D pleaded nolo contendere to count(s)
   which was accepted by the court
D was found gmlty on count(s)
   after a plea of not guilty.

 The defendant is adjudicated gmlty of these offenses:

                                                                                                             Offense Ended




        The defendant is sentenced as provided m pages 2 through                   7        of this judgment. The sentence is imposed pursuant to
 the Sentencmg Reform Act of 1984
 D The defendant has been found not guilty on count(s)

 D Count(s)                                                DIS      Dare d1srmssed on the motion of the lJmted States

          It 1s ordered that the defendant must notify the "Cmted States attorney for this distnct withm 30 days of any change ofname, residence,
 or matlmg address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restttutlon,
 the defendant must notify the court and Umted States attorney of material changes m econormc circumstances

                                                                            11/27/2018
       cc·   R ZACZMER, A.USA                                              Date of Impos1uon of Judgment
             A. HALIM, ESQ., Defense Attorney
             M MAIER, U.S Probation
             CS PreTnal
             U.S Marshal (z)
             FLC


                                                                            Joel H. Slomsky, USDJ
                                                                           Name and Title of Judge


                                                                               1¥~ v6'>1\B g;e.            ±-?1 2£JIY
                                                                            Date
1\0 2458 (Rev 02118) Judgment m Cnmmal Case
                     Sheet 2   Imprisonment

                                                                                                      Judgment   Page   2    of   7
 DEFE'.\'DANT WILLIAM R. MILLER. V
 CASE NlJMBER: DPAE2:18CR000134-001

                                                             IMPRISO~MENT

           The defendant is hereby cormmtted to the custody of the Federal Bureau of Pnsons to be rmpnsoned for a total
 term of

  5 MONTHS on Count 1




      ~ The court makes the followmg recommendauons to the Bureau of Prisons·

  That the defendant be designated to an institution close to his family in Glenside, PA.




      0    The defendant rs remanded to the custody of the Umted States Marshal

      O The defendant shall surrender to the Umted States Marshal for this drstnct
           0    at                                0    am       0    p.m     on

           C as notified by the Cmted States Marshal.

      ~ The defendant shall surrender for service of sentence at the mstitutron designated by the Bureau of Pnsons:

           rt   before 2 p m. on      1/14/2019

           0    as notified by the Cmted States Marshal

           D as notified by the Probatron or Pretnal Services Office


                                                                    RETURN
 I have executed this judgment as follows




           Defendant dehvered on                                                          to

 at                                                   , with a certified copy ofthrs Judgment.



                                                                                                    L'NTTED STATES MARSHAL



                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL
Ao 24SB (Rev   02118)   Judgment ma Cnmma: Case
                        Sheet 3 - Supervised Release
                                                                                                       Judgment   Page   3   of
DEFENDA:\T: WILLIAM R. MILLER, V
CASE J\iL;MBER: DPAE2:18CR000134-001
                                                        SUPERVISED RELEASE
Upon release from 1mpnsonment, you will be on supervised release for a term of·
 3 YEARS on Count 1.




                                                       MAi~DA TORY CO~DITIO~S


I.   You must not commtt another federal, state or local cnme.
2.   You must not unlawfully possess a controlled substance.
3.   You must refram from any unlawful use of a controlled substance. You must submit to one drug test w1tlun I 5 days of release from
     1mpnsonment and at least two penodic drug tests thereafter, as determmed by the court.
           ~ The above drug testmg cond1t10n 1s suspended, based on the court's determmatlon that you
                pose a low nsk of future substance abuse. (check ifapplicableJ
4     D You must make restitution in accordance with 18 CS C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution (check if applicable)
5.     ~ You must cooperate m the collect1on of DNA as directed by the probation officer. (check 1fapphcabte;
6.    D You must comply with the requirements of the Sex Offender Reg1strat1on and Not1ficat10n Act (34 USC § 20901, et seq.) as
          d!fected by the probation officer, the Bureau of Pnsons, or any state sex offender registration agency m the location where you
          reside, work, are a student, or were convicted of a quahfymg offense (check if applicable)
7.     O You must participate m an approved program for domestic v10lence      (check zf applicable)




You must comply \\-1th the standard cond1t10ns that have been adopted by this court as well as with any other cond1t10ns on the attached
page.
' AO 245B (Rev   02118) Judgment ma Cnmmal Case
                        Sheet 3A   Supervised Release
                                                                                                 Judgment ·Page _              of
 DEFENDANT: WILLIAM R. MILLER. V
 CASE NUMBER: DPAE2 18CR000134-001

                                        STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the followmg standard conditions of superv1s10n. These cond1t1ons are imposed
 because they estabhsh the basic expectatrons for your behav10r while on supervision and identify the mmrmum tools needed by probation
 officers to keep mformed, report to the court about, and brmg about improvements m your conduct and cond1t10n

 I.     You must report to the probation office m the federal Judicial d1stnct where you are authonzed to reside w1thm 72 hours of your
        release from 1mpnsonment, unless the probatron officer mstructs you to report to a different probation office or withm a different time
        frame
 2.     After rmtrally reportmg to the probatron office, you will receive mstructrons from the court or the probat10n officer about how and
        when you must report to the probat10n officer, and you must report to the probation officer as mstructed
 3.     You must not knowingly leave the federal JUdICial drstnct where you are authonzed to reside without first gettmg permission from the
        court or the probation officer.
 4.     You must answer truthfully the questions asked by your probation officer.
 5.     You must hve at a place approved by the probation officer. If you plan to change where you hve or anythmg about your livmg
        arrangements (such as the people you hve with), you must notify the probatron officer at least I 0 days before the change Ifnotrfymg
        the probation officer in advance rs not possible due to unanticipated circumstances, you must notrfy the probation officer withm 72
        hours of becommg aware of a change or expected change.
 6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibrted by the condrtrons of your supervision that he or she observes m plam view
 7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probat10n officer excuses you from
        domg so If you do not have full-time employment you must try to find full-time employment, unless the probat10n officer excuses
        you from domg so. If you plan to change where you work or anythmg about your work (such as your positron or your JOb
        respons1b1ht1es), you must notify the probation officer at least I 0 days before the change. Ifnotrfymg the probatron officer at least I 0
        days m advance is not pos5ible due to unant1c1pated circumstances, you must notify the probation officer within 72 hours of
        becommg aware of a change or expected change
 8.     You must not communicate or mteract with someone you know rs engaged m cnmmal act1v1ty. If you know someone has been
        convicted of a felony, you must not knowingly communicate or mteract with that person without first gettrng the perm1ss1on of the
        probation officer.
 9.     If you are arrested or quest10ned by a law enforcement officer, you must notify the probatron officer within 72 hours
 I 0.   You must not own, possess, or have access to a firearm, ammumt10n, destructive deV1ce, or dangerous weapon (1. e., anythmg that was
        designed, or was modified for, the specific purpose of causmg bodrly lllJUry or death to another person such as nunchakus or tasers).
 I I.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or mformant without
        first gettmg the permissron of the court
 12.    If the probation officer determines that you pose a nsk to another person (mcludmg an orgamzat1on), the probat10n officer may
        requrre you to notify the person about the nsk and you must comply with that mstruct10n The probat10n officer may contact the
        person and confirm that you have notified the person about the nsk
 13.    You must follow the mstruct10ns of the probat10n officer related to the cond1t1ons of superv1s1on.




 U.S. Probation Office Use Only
 A l.J.S probat10n officer has mstructed me on the conditions specified by the court and has provided me with a wntten copy ofthrs
 Judgment contammg these cond1t10ns For further mformatron regardmg these cond1t1ons, see Overview of Probatton and Supervtsed
 Release Condztzons, available at www uscourts.gov


 Defendant's Signature                                                                                     Date
AO 245B (Rev 02118) Judgment ma Cnmmal Case
                    Sheet 3B - Supervised Release
                                                                                              Judgment   Page   5    of       ]
DEFENDANT: WILLIAM R. MILLER, V
CASE NUMBER: DPAE2 18CR000134-001

                                   ADDITIO~AL       SUPERVISED RELEASE TER"l\1S
The defendant is to fully cooperate with the Internal Revenue Service by filing all delinquent or amended returns and by
timely filing all future returns that come due during the period of Supervision. The defendant is to properly report all correct
taxable income and claim only allowable expenses on those returns. The defendant is to provide all appropriate
documentation in support of said returns Upon request. the defendant is to furnish the Internal Revenue Service with
information pertaining to all assets and liabilities, and the defendant is to fully cooperate by paying all taxes, interest and
penalties due.

 The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
 tax returns upon the request of the U S. Probation Office. The defendant shall cooperate with the probation officer in the
 investigation of his financial dealings and shall provide truthful monthly statements of his income.

 The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
 of the probation officer, unless the defendant 1s in compliance with a payment schedule for the rest1tut1on obligation. The
 defendant shall not encumber or liqurdate interest in any assets unless 1t is in direct service of the rest1tut1on obligation or
 otherwise has the express approval of the Court.
AO 245B (Rev 02118)                            Judgment ma Cnmmal Case
                                               Sheet 5 Cnmmal Monetary Penalties
                                                                                                                                   Judgment    Page     6      of         7
DEFENDANT: WILLIAM R. MILLER, V
CASE ~UMBER: DPAE2·18CR000134-001
                                                                      CRIMINAL MONETARY PENAL TIES
                 The defendant must pay the total cnmmal monetary penalties under the schedule of payments on Sheet 6.

                                               Assessment                 JVTA Assessment*                                                Restitution
TOTALS                                       $ 100.00                 $                                     $                           $ 94.233.00



 0               The detenmnat10n of restitut10n is deferred until                                  . An Amended Judgment m a Criminal Case (AO 245CJ will be entered
                 after such determmauon.

 ~ The defendant must make restitut10n (mcludmg community restitut10n) to the followmg payees in the amount hsted below.

                 If the defendant makes a partial payment, each payee shall receive an approximately proport10ned payment, unless specified otherwise m
                 the pnonty order or percentage payment column below. However, pursuant to 18 lJ.S.C. § 3664(i), all nonfederal victims must be paid
                 before the Umted States is paid




     Mail Stop 6261, Restitution
f'"'Ol't"-""''1,·'''       ...   "


!2$~W.                     Pershing Ave. ,
4     ~~*w                           ,,   •'co~'   'ii'="'"'-''""'"

      Kansas City, MO 64108




 TOTALS                                                        $              94.233.00                 $                    94,233.00


  0                    Restitut10n amount ordered pursuant to plea agreement $

  0                    The defendant must pay mterest on restitut10n and a fine of more than $2,500, unless the restitution or fine is paid m full before the
                       fifteenth day after the date of the judgment, pursuant to 18 L'S C § 3612(t). All of the payment options on Sheet 6 maybe subject
                       to penalties for delmquency and default, pursuant to 18 G.S.C. § 3612(g).

  O                    The court determmed that the defendant does not have the ability to pay mterest and lt IS ordered that

                       O the mterest requirement IS waived for the                   0       fine   0   restitution.

                       O the mterest reqwrement for the                   0   fine       D     restitut10n is modified as follows.

  * Justice for Victims of Traffickmg Act of 20 I 5, Pub L. No. I 14-22
  ** Fmdmgs for the total amount oflosses are reqmred under Chapters 109A, 1 IO,                                       I JOA, and l l 3A of Title I 8 for offenses comrmtted on or
  after September 13, 1994, but before Apnl 2 3, 1996.
AO 2458 (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 6  Schedule of Payments

                                                                                                           Judgment - Page      7      of           7
DEFENDANT: WILLIAM R. MILLER, V
CASE NUMBER: DPAE2:18CR000134-001

                                                    SCHEDULE OF PAYMENTS

Havmg assessed the defendant's ability to pay, payment of the total cnmmal monetary penalties is due as follows:

A    iZ)   Lump sum payment of$        100.00                due unmediately, balance due

           D      not later than   -  -                           , or
           liZI   m accordance with D      c.    lil1   D,   D     E, or     D F below; or
B    D Payment to begm immediately (may be combmed with                    e:!C,      OD.or         D F below); or

C    D Payment m equal                            (e g, weekly, monthly, quarterly) mstallments of $           _         _       over a period of
                         (e g. months or years), to commence                       (e g, 30 or 60 days) after the date of this judgment; or

D    Ill   Payment m equal       monthly          (e g. weekly. monthly, quarterly) mstallments of $  1,500 00          over a penod of
           36 mon~h      (e g. months or years), to commence         30 days (e g, 30 or 60 days) after release from impnsonment to a
           term of supervision, or

E     O    Payment dunng the term of supervised release will commence withm      _            (e g. 30 or 60 days) after release from
           1mpnsonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special mstruct10ns regardmg the payment of cnmmal monetary penalties·




lJnless the court has expressly ordered otherwise, 1fth1s Judgment imposes unpnsonment, payment of cnmmal monetary penalties is due durmg
the penod of 1mpnsonment All cnmmal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
Fmancial Respons1b1hty Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any cnmmal monetary penalties imposed.




0     Jomt and Several

      Defendant and Co·- Defendant Names and Case ~umbers (including defendant number), Total Amount, Jomt and Several Amount,
      and correspondmg payee, 1f appropriate.




D     The defendant shall pay the cost of prosecution.

0     The defendant shall pay the followmg court cost(<;)

0     The defendant shall forfeit the defendant's mterest m the followmg property to the United States



Payments shall be apphed m the followmg order. (I) assessment, (2) rest1tut10n pnnc1pal, (3) restitution mterest, (4) fine pnnc1pal, (5) fine
interest, (6) commumty restitution, (7) NTA assessment, (8) penalties, and (9) costs, includmg cost of prosecution and court costs.
